      Case 1:18-cv-11786-ALC-BCM Document 33 Filed 09/18/20 Page 1 of 3




September 14, 2020
                                                                                     9/18/20
BY ECF
The Honorable Judge Barbara C. Moses
United States District Court
Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007


               Re: N.S. et al., v. New York City Department of Education, et al.,
                   18-cv-11786 (ALC) (BCM)

Dear Judge Moses:

I represent the Plaintiffs in the above-referenced action. I am writing jointly with Defendants’
counsel in advance of the status conference scheduled for next Monday September 21, 2020 at
11:00 A.M., as per the Court’s August 19, 2020 Order. See Dkt. No. 31. The parties are writing
this letter jointly, but one of the applications is being made by Plaintiffs.

Joint Requests
First, the parties are jointly requesting an adjournment of the conference scheduled for Monday,
September 21, 2020 for 30 days. As noted in our prior letter, the parties are still hoping to settle
this case. Unfortunately, we have not progressed as quickly as we had hoped.

The parties apologize to the Court as COVID-19 and the summer caused a tremendous
interruption in both of our offices, the Department of Education and the private schools. We had
hoped to negotiate in settlement and had not proceeded with discovery following the exchange of
initial disclosures on May 29, 2020. We realize we should have asked for a discovery stay to try
to complete settlement after the schools reopened. It has been an unprecedented situation. Both
parties had this case on settlement track and, as such, the internal discovery deadlines were
inadvertently overlooked.

Due to COVID-19, the student’s private school and the New York City Department of Education
(“DOE”) offices were closed. Defendants were unable to finish producing the related service
attendance records for the relevant time period for the missing therapies at issue for the service
accounting. Since the summer, the DOE had been focused on remote learning and the safe
reopening of schools in September. Most of our cases have been on hold due to the limited
access to documents.

The discovery schedule we had submitted prior to COVID-19 in December 2019 proposed a
close of discovery by September 30, 2020. See ECF No. 22. We are jointly seeking a stay of



1115 BROADWAY, 12TH FL.                            42 WEST 24th STREET, 2ND FLOOR
NEW YORK, NY 10010                                           NEW YORK, NY 10010
                                  WWW.SPECIALEDLAWYER.COM
      Case 1:18-cv-11786-ALC-BCM Document 33
                                          32 Filed 09/18/20
                                                   09/14/20 Page 2 of 3




discovery for 60 days for Defendants to complete the service accounting1 and for the parties to
try to complete settlement once that is provided. The parties’ joint letter indicated that Plaintiffs
intend to turn over their attorney’s fees records by January 30, 2020 or within 30 days following
Defendants’ completion of the service accounting production, whichever is later. See ECF No.
21. However, Plaintiffs have agreed that we will provide our fee records within one week,
notwithstanding the fact that Defendants need additional time to finish production of the service
accounting.

If the parties are unable to settle, we are seeking an extension of the discovery schedule for 90
days thereafter, with a nunc pro tunc extension of the deadlines in the CMP to serve initial
requests for production of documents and submit a protective order/clawback order within 20
days following the conclusion of the stay. This is the parties’ first request to extend the overall
discovery schedule. Defendants are making this joint request without reservation of their
position that discovery is not warranted in this case.

Request by Plaintiffs to Transfer the Case to Judge Lehrburger

In the parties’ December 2019 Joint Letter (see ECF No. 21) (which we elaborated upon during
the following conference before Your Honor), the parties noted that N.S. and K.S. are named
Plaintiffs in M.G. et al. v. N.Y. City Dep’t of Educ., et al., 13-cv-04639 (S.D.N.Y.) ((RWL) (the
“M.G. Class Action”).2 At the time that the parties proposed the Case Management Plan,
Plaintiffs advised that they would seek an extension of the schedule in the event that they sought
systemic discovery. Further, we advised that if this case proceeded to litigation, Plaintiffs would
need to apply to Judge Stein to seek a reconsideration of the issue of whether this action is
related, particularly in light of the new complaint in M.G. The parties are still hopeful that the
Court will afford the parties more time to try to settle the case without proceeding down this path
(once Plaintiffs obtain the full service accounting) and are not seeking to ramp up this litigation
before we have the opportunity to do so.

However, at this time, Plaintiffs are requesting that the Court transfer this action to Judge
Lehrburger.3 Currently, discovery has been produced in M.G. and the parties are in the process
1
 Defendants have produced a partial services accounting to Plaintiffs, and will seek to
supplement information about related services from the student's private school now that schools
have opened.

2
 Further, the M.G. plaintiffs were in the process of filing a Fifth Amended Complaint, which did
not occur until May 1, 2020. See M.G., 1:13-cv-04639 (ECF No. 298).
3
  This action is now one of sixteen individual actions pending in the Southern District
involving either a named plaintiff or unnamed plaintiff in the M.G. Class Action who is
seeking individual relief for an alleged violation of either their underlying orders and the stay-
put provision of the IDEA who also raises systemic claims that, in part, overlap with the M.G.
Claims Currently, Judge Lehrburger has at least five of these cases. M.H. et al. v. NYC Dep’t
of Educ., 19-cv-3362 (LGS)(RWL); V.B. et al. v. NYC Dep't of Educ., 19-cv-11226
(JMF)(RWL); A.C. et al. v. NYC Dep’t of Educ., 20-cv-4807 (JMF)(RWL); D.A. et al. v. NYC
Dep't of Educ., 20-cv-5175 (JMF) (RWL); E.E.G. et al. v. NYC Dep’t of Educ., 19-cv1316

                                                                                                     2
      Case 1:18-cv-11786-ALC-BCM Document 33
                                          32 Filed 09/18/20
                                                   09/14/20 Page 3 of 3




of discovery litigation. If this case proceeds, it is Plaintiffs’ position that N.S. should be able to
use some or all of the systemic discovery already obtained in the form of data and impartial
hearing records in his individual action. However, at the time, Defendants have marked the data
and records “confidential.” In addition, some of the additional discovery that the M.G. Plaintiffs
seek from the Defendants (a brewing subject of discovery litigation) (M.G. v. New York City
Dep’t of Educ., 13-cv-0439, ECF Nos. 311-314) are relevant to the claims raised here. Judge
Lehrburger would be in the best position to construe the scope of claims and discovery in the
M.G. Class Action and this action to determine the extent to which there is an overlap. Thus, it
would facilitate judicial economy for Judge Lehrburger to be assigned. Further, under the
circumstances, if this request is granted, the stay of discovery for settlement and additional
discovery extension would allow for the transition and coordination of the discovery of this and
the other related matters before Judge Lehrberger.

Thank you for Your Honor’s consideration of these matters and, again, the parties both apologize
for the missed deadlines within the schedule. If the Court determines not to adjourn next week’s
conference, the parties will be prepared to discuss all of these issues with the Court.

                                                              Sincerely,

                                                               /s/ Elisa Hyman
                                                              _________________
                                                              Elisa Hyman
                                                              Counsel for the Plaintiffs

                                Application DENIED. The September 21, 2020 status conference will
cc: Andrew Rauchberg, Esq.      remain on the calendar. The parties should be prepared to discuss the
                                scheduling issues raised in their letter at the conference. In light of the
                                ongoing national public health        emergency,   the   conference    will
                                be conducted telephonically. At 11:00 a.m., the parties shall dial
                                (888) 557-8511 and enter the access code 7746387. Please treat the
                                teleconference as you would treat a public court appearance. If a
                                conference or hearing in another matter is ongoing, please be silent
                                (mute your line) until your case is called. SO ORDERED.


                                _______________________
                                Barbara Moses, U.S.M.J.
                                September 18, 2020

(SHS)(RWL); E.H.1 et al. v, NYC Dep’t of Educ., 19-cv-10251 (JPO)(GWG); A.G. et al. v.
NYC Dep’t of Educ., 19-cv-03829 (PAE)(SDA); A.G. et al. v. NYC Dep’t of Educ., 20-cv-
04807 (PAE); M.G. et al. v. NYC Dep’t of Educ., 19-cv-3092 (PAE)(DCF); J.M. et al. v. NYC
Dep’t of Educ., 20-cv-1329 (PAE)(KNF); M.G. et al. v. NYC Dep’t of Educ., 17-cv-7612
(RA)(SJN); N.A. et al. v. NYC Dep’t of Educ., 18-cv-4048 (ALC)(SLC); L.R. et al. v. NYC
Dep’t of Educ., 19-cv-577 (AJN)(GWG); C.H. et al. v. NYC Dep’t of Educ., 19-cv3827
(RA)(SDA); M.V. et al. v. NYC Dep’t of Educ., 20-cv-735 (PGG).

                                                                                                    3
